DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al (US RE46,024 E), in view, each of: Hubbard et al (US 2013/0331382), Deng et al (USP 7,807,672 B2), Dyck et al (Journal of Neurochemistry, 1986, 46, 399-404), Foster et al (USP 6,221,335 B1) and Potyen et al (US 2007/0197695 A1).
Haynes taught pharmaceutical compositions [abstract], comprising pyridazinone analogs with pharmaceutically acceptable excipients, for treating metabolic diseases and related disorders (e.g., obesity, hypercholesterolemia, diabetes, liver steatosis, atherosclerosis, thyroid cancer, etc.) [col 1, lines 20-30; col 6, lines 4-7]. At Col 93, Example 8, Haynes taught:

    PNG
    media_image1.png
    507
    465
    media_image1.png
    Greyscale
.
Haynes, however, differs from the instantly elected species, in that Haynes did not teach deuterated compounds, whereby the instant election requires either X1 or X2 as CD3.
Nevertheless:
Hubbard taught pyridazinone derivatives, for treating diseases and conditions (e.g., obesity, hypercholesterolemia, diabetes, hepatic steatosis, atherosclerosis, thyroid cancer, etc.) [title, abstract, 0538, 0656, claim 34]. As per Hubbard, isotope-labeled compounds, those exchanging a normal atom with its isotope (e.g., hydrogen for deuterium), are conveniently prepared, and well known to persons having ordinary skill in the art [0591-0592].
Deng taught [col 28, lines 2-7] that substitution of atoms with heavier isotopes, such as deuterium (i.e., 2H), may afford therapeutic advantages (e.g., of the drug) resulting from greater metabolic stability (e.g., increased in vivo half-life or reduced dosage requirements).
Dyck taught that it is well known that the stable isotope deuterium exhibits a primary kinetic isotope effect when it replaces hydrogen. Carbon—2H bonds are more stable than carbon—H bonds, because the greater mass of deuterium results in a lower vibrational frequency of the chemical bond. Substitution of the hydrogen atoms by deuterium atoms slows the rate of inactivation of drugs in vivo (e.g., by liver microsomal enzymes). Thus, deuterium substitution is a useful strategy to enhance the pharmacological effects of a compound, without significantly altering its basic chemical structure [1st paragraph].
Foster taught that it is known that virtually all drugs now marketed include a number of hydrogen atoms, each of which has a molecular mass of one. When one or more of the hydrogen atoms on a drug are modified, so that their molecular mass becomes two, the activity of the drug is significantly altered, and is even greatly improved over the known drug [col 1, lines 20-60].
Potyen taught [0014] that deuterium can change the physical properties and characteristics of compounds, as compared with their non-deuterated analogs, thereby leading to improved functionality, improved bioavailability and reduced toxicity. Additionally, through the “deuterium isotope effect”, i.e., where the C-D bond has a greater dissociation energy than the C—H bond, deuterated compounds have improved oxidation resistance.
It is prima facie obvious to one of ordinary skill in the art to prepare deuterated versions of Haynes’ drugs, in order to obtain a version with better pharmaceutical properties. 
The ordinarily skilled artisan would have been motivated to:
-Exchange a normal atom with its isotope (e.g., hydrogen for deuterium), in a convenient preparation well known to persons having ordinary skill in the art [Hubbard, 0591-0592]; 
-Substitute hydrogen with deuterium, to afford therapeutic advantages (e.g., of a drug), resulting from greater metabolic stability (e.g., increased in vivo half-life or reduced dosage requirements) [Deng; col 28, lines 2-7];
-Slow the rate of inactivation (e.g., of drugs) in vivo (e.g., by liver microsomal enzymes), thereby enhancing the pharmacological effects of a compound, without significantly altering its basic chemical structure [Dyck; 1st paragraph];
-Significantly alter, and even greatly improve, the activity of the drug over the known drug [Foster; col 1, lines 20-60];
-Change the physical properties and characteristics of compounds, as compared with their non-deuterated analogs, thereby leading to improved functionality, bioavailability and stability, and reduced toxicity [Potyen, 0014].
Furthermore, when there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product, not of innovation, but of ordinary skill and common sense.
The combined teachings of Haynes, Hubbard, Deng, Dyck, Foster and Potyen read on claims 1-9.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argued that Haynes differs from claim 1 in that Haynes teaches the corresponding non-deuterated compound; the compounds of the claimed invention achieve advantageous metabolic stability and pharmacokinetics; the skilled artisan would not be led to the invention by the cited prior art. The Applicant cited (IDS dated 2/11/22) Harbeson, Shao and U.S. Application No. 12/102,164 (Declaration of Uttamsingh), to argue that deuterium modification does not improve pharmacokinetics in a predictable manner.
In response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The test for obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art. See MPEP 2145 III/IV. 
In the instant case, Haynes was not relied upon to teach deuterated compounds. Haynes taught the non-deuterated claimed pyridazone. Deuterated compounds and pyridazone derivatives were taught by the combination of Hubbard, Deng, Dyck, Foster and Poyten.
The skilled artisan would have been guided, with a reasonable expectation of success, to deuterate compounds having non-deuterated analogs. In the instant case, it is prima facie obvious to one of ordinary skill in the art to prepare deuterated versions of Haynes’ drugs, in order to obtain a version with better pharmaceutical properties (increased metabolic stability and pharmacokinetic properties). 
The ordinarily skilled artisan would have been motivated to:
-Exchange a normal atom with its isotope (e.g., hydrogen for deuterium), in a convenient preparation well known to persons having ordinary skill in the art [Hubbard, 0591-0592]; 
-Substitute hydrogen with deuterium, to afford therapeutic advantages (e.g., of a drug), resulting from greater metabolic stability (e.g., increased in vivo half-life or reduced dosage requirements) [Deng; col 28, lines 2-7];
-Slow the rate of inactivation (e.g., of drugs) in vivo (e.g., by liver microsomal enzymes), thereby enhancing the pharmacological effects of a compound, without significantly altering its basic chemical structure [Dyck; 1st paragraph];
-Significantly alter, and even greatly improve, the activity of the drug over the known drug [Foster; col 1, lines 20-60];
-Change the physical properties and characteristics of compounds, as compared with their non-deuterated analogs, thereby leading to improved functionality, bioavailability and stability, and reduced toxicity [Potyen, 0014].
Furthermore, when there is a design need to solve a problem (increased metabolic stability and pharmacokinetics), and there are a finite number of identified, predictable solutions (deuteration), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product, not of innovation, but of ordinary skill and common sense.
The Applicant’s allegations of an advantageous effect are found non-persuasive. The claims are rendered prima facie obvious over the combined teachings of the cited prior art, and the 35 USC § 103 Obviousness rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612